DISMISS and Opinion Filed November 12, 2021




                                  S  In The
                            Court of Appeals
                     Fifth District of Texas at Dallas
                              No. 05-21-00397-CV

                       GEORGE STEWART, Appellant
                                 V.
                       SURRHOME SUPPLY, Appellee

                On Appeal from the County Court at Law No. 4
                            Dallas County, Texas
                    Trial Court Cause No. CC-21-01325-D

                        MEMORANDUM OPINION
         Before Chief Justice Burns, Justice Goldstein, and Justice Smith
                         Opinion by Chief Justice Burns
      By postcard dated October 7, 2021, we directed appellant to file his brief

within ten days and cautioned him that failure to comply would result in the appeal

being dismissed. See TEX. R. APP. P. 38.8(a)(1). To date, appellant has not

complied. Accordingly, we dismiss the appeal. See id. 38.8(a)(1), 42.3(b),(c).




                                          /Robert D. Burns, III/
                                          ROBERT D. BURNS, III
                                          CHIEF JUSTICE
210397F.P05
                                 S
                          Court of Appeals
                   Fifth District of Texas at Dallas
                                JUDGMENT

GEORGE STEWART, Appellant                   On Appeal from the County Court at
                                            Law No. 4, Dallas County, Texas
No. 05-21-00397-CV        V.                Trial Court Cause No. CC-21-01325-
                                            D.
SURRHOME SUPPLY, Appellee                   Opinion delivered by Chief Justice
                                            Burns, Justices Goldstein and Smith
                                            participating.

     In accordance with this Court’s opinion of this date, we DISMISS the appeal.


Judgment entered November 12, 2021.




                                      –2–